Citation Nr: 1812842	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-34 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for asbestosis.

3.  Entitlement to an effective date earlier than July 5, 2002, for the award of service connection and compensation for headaches.

4.  Entitlement to an effective date earlier than March 3, 2010, for the award of service connection and compensation for asbestosis.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from April 1957 to October 1957; had prior service in the Army National Guard from February 1956 to April 1957, and from February 1956 to April 1957; and had subsequent service in the Army National Guard from January 1960 to May 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the RO that, in pertinent part, denied service connection for sleep apnea; and from a June 2016 decision of the RO that granted service connection for headaches evaluated as 0 percent (noncompensable) disabling effective July 5, 2002, and granted service connection for asbestosis evaluated as 10 percent disabling effective March 3, 2010.  The Veteran timely appealed the denial of service connection, and appealed for higher ratings and earlier effective dates.  These are the only issues which have been perfected on appeal.

In March 2017, the Veteran cancelled his request for a hearing before RO personnel.

In November 2017, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In December 2017, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2017).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.

2.  Throughout the rating period, pulmonary function testing revealed diffusion capacity of the lung for carbon monoxide (DLCO) between 56- to 65-percent of predicted, and forced vital capacity (FVC) between 75- to 80-percent of predicted; the Veteran does not have cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.

3.  On October 28, 1957, VA received the Veteran's formal claim for service connection for disability of the eyes (poor vision); this claim did not encompass a claim for service connection for headaches. 

4.  On March 14, 2002, VA received the Veteran's claim for service connection for headaches. 

5.  There was no pending claim prior to March 12, 2002, pursuant to which service connection for headaches could have been awarded.

6.  On March 3, 2010, VA received the Veteran's claim for service connection for asbestosis.

7.  There was no pending claim prior to March 3, 2010, pursuant to which service connection for asbestosis could have been awarded.

8.  Compensation for headaches and for asbestosis has been assigned, effective from the dates of service connection.


CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent, but no higher, disability rating for migraine headaches are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for an initial 30 percent, but no higher, disability rating for asbestosis are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6833 (2017).

3.  The criteria for an effective date of March 12, 2002, for the award of service connection and compensation for headaches are met.  38 U.S.C. §§ 1131, 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than March 14, 2002, for the award of service connection and compensation for headaches are not met.  38 U.S.C. §§ 1131, 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than March 2, 2010, for the award of service connection and compensation for asbestosis are not met.  38 U.S.C. §§ 1131, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to the claims decided on appeal have been obtained, to the extent possible.  Regarding the claims for higher ratings, the RO provided the Veteran with appropriate VA examinations; and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision. Regarding the claims for earlier effective dates, the law, and not the facts, is dispositive of the claims; and the duties to notify and assist are not applicable.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In response to a request for copies of the claims file, the Veteran's representative was sent the records in August 2017.  The representative filed another request in November 2017, which was acknowledged by VA.  The file does not contain a record that additional records were sent to the representative.  Because the only evidence added to the file since August 2017 was the transcript of the Board hearing and documents provided by the representative, the Board may proceed with adjudication of the appeal. 

During the hearing the undersigned clarified the issues, explained the concepts of service connection and higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A(a)(2).

II.  Higher Ratings

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of headache pain and asbestosis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Headaches

Service connection has been established for headaches, effective July 5, 2002.  The RO has evaluated the Veteran's disability under Diagnostic Code 8100 as 0 percent (noncompensable) disabling based on evidence compatible with migraine headaches.

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

In March 2003, the Veteran reported that the beginning of his headaches was in 1957 aboard a naval ship, when he had a tooth pulled and developed problems with his jaw.

VA records show complaints of headaches and occasional chest pain on exertion in June 2003.

VA records, dated in November 2008, show that the Veteran reported having headaches since 1957; and that he reported the headaches were more frequent now.  He denied having associated loss of vision.  Records show a history of cerebral ischemia, and that the Veteran had frequent mini-strokes.  He reported no new trauma.  In May 2009, the Veteran presented to the Emergency Room with episodes of chest pain; he also complained of increasing headaches, with occasional confusion with memory loss in the last month.

In 2012, the Veteran testified that he was given prescriptions for treatment of his headaches, which occurred pretty regularly.

In April 2013, a family nurse practitioner noted that the Veteran received various prescription medications for headaches, which were expected to help reduce his daily headaches.

The report of an April 2016 VA examination shows a diagnosis of migraine, including migraine variants.  Current symptoms include pain every day, pulsating or throbbing head pain, pain on both sides of head, and worsening pain with physical activity.  The Veteran also reported nausea, and sensitivity to sound.  He indicated that his typical head pain lasted less than one day, and was located on both sides of the head.  The examiner noted the Veteran's medical history was consistent with history of chronic recurrent migraine headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain; did not have very frequent prostrating and prolonged attacks of migraine headache pain; and did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner also opined that the Veteran's headache condition did not impact his ability to work. 

In November 2017, the Veteran testified that he had prostrating headaches two-to-three times a week that lasted for three-to-four hours, and sometimes overnight.  He testified that normally he lies down, takes medication, and rests in a dark room.  The Veteran also testified that he had mild headaches almost every morning, which lasted about 30 minutes after taking medication.  The Veteran also testified that he told the April 2016 examiner that he had severe headaches; however, the examiner did not count that description as prostrating; and testified that the April 2016 examiner had not specifically asked whether the headaches were prostrating.

In this case, the Board notes that the April 2016 examiner found that the Veteran's headaches have migrainous characteristics; and that now the Veteran described much of his headache pain as prostrating.  The Board finds the Veteran's statements to be credible.  The evidence reflects longstanding symptoms of headache pain, which had increased in frequency over time.  In this regard, the April 2016 diagnosis of migraine headaches is consistent with prior lay and medical evidence.  

Here, there is no evidence reflecting any functional impact on the Veteran's daily activities due to migraine headaches.  The Veteran described having both daily and severe headaches.  While the evidence shows that the Veteran continues to have recurrent migraine headaches and other types of headaches, his statements as to daily headache pain and the recurring frequency of severe episodes have been resolved by assignment of the higher rating.  38 C.F.R. § 4.7.  Given the April 2016 VA examination report showing a history of chronic migraine headaches, and resolving doubt in favor of the Veteran, an initial 30 percent disability rating is warranted for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In essence, the overall evidence reflects headaches with characteristic prostrating attacks occurring on an average of more than once a month over the last several months.  At no time, however, does the evidence show that the Veteran had completely prostrating and prolonged attacks productive of severe economic inadaptability, to warrant a disability rating in excess of 30 percent.

Again, the evidence as a whole shows that the Veteran's migraine headaches have met the criteria for an initial 30 percent, but no higher, disability rating.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support an initial 30 percent, but no higher, disability evaluation.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



B.  Asbestosis

Service connection has been established for asbestosis, effective March 3, 2010.  The RO has evaluated the Veteran's disability under Diagnostic Code 6833 as 10 percent disabling based on evidence compatible with interstitial lung disease.

Under the General Rating Formula for interstitial lung disease, a 10 percent rating is warranted for a forced vital capacity (FVC) of 75- to 80-percent predicted, or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent rating requires a FVC of 65- to 74-percent predicted, or a DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating requires a FVC of 50- to 64-percent predicted, or a DLCO (SB) of 40- to 55-percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  A 100 percent rating requires a FVC of less than 50-percent predicted, or a DLCO (SB) less than 40-percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

VA records, dated in December 2009, show that the Veteran had worked as a mechanic and in construction on a ship in active service; and that he was exposed to chipped paint and asbestos.  He also had quit smoking about fifteen years ago, and had some twenty-to-thirty "pack-year" history.  The Veteran also had a spontaneous right pneumothorax in the late 1950's, requiring a chest tube.

Chest X-rays taken in February 2010 revealed worsening left greater than right lower lung opacities, concerning for pneumonia; alternatively, this could represent atelectasis or sequela of aspiration.

In April 2010, the Veteran reported having a collapsed lung soon after his discharge from active service and that he now had breathing problems as a result of asbestos exposure in active service.

Private records show that the Veteran complained of difficulty breathing and chest pain in July 2011.  Computed tomography of the lungs and pleura at that time revealed bilateral chronic-appearing pleural and parenchymal changes; and identified patchy bilateral "ground-glass" opacities, which could represent either pulmonary edema or pneumonic infiltrates.  

Pulmonary function testing in August 2011, pre-bronchodilator, revealed an FVC of 82 percent predicted.  DLCO was 63 percent predicted, and noted as mildly reduced. 

VA records, dated in December 2011, show longstanding intermittent hemoptysis; and that the Veteran had a "very harsh, hacking cough."

Chest X-rays taken in May 2012 revealed persistent left-sided pleural parenchymal thickening and scarring.  The previously described right lower lobe nodular opacity was not clearly visualized.

In October 2014, a private physician reviewed the Veteran's chest X-rays and computed tomography reports; and opined that the findings were compatible with asbestosis.

Additional X-rays taken in February 2015 revealed findings that could represent the sequelae of infectious or inflammatory processes or aspiration.

The report of an April 2016 VA examination reflects diagnoses of chronic obstructive pulmonary disease and pleural asbestosis plaque.  The examiner noted that the Veteran continued to have respiratory and pain problems ever since the right lung collapsed in the late 1950's, and that he required daily inhalation bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran had also taken antibiotics, when prescribed.  Chest X-rays taken in April 2016 revealed calcified pleural plaque consistent with asbestosis. 

Pulmonary function testing in April 2016, post-bronchodilator, revealed an FVC of 76 percent predicted.  The testing was interpreted as mild restriction only on post-bronchodilator, probably due to fatigue; otherwise, normal.  The examiner noted that DLCO (SB) was not indicated in this particular case; and opined that the condition predominantly responsible for the limitation was chronic obstructive pulmonary disease.  Exercise capacity testing was not performed.  The examiner also opined that the Veteran's respiratory condition limited his ability to perform activities requiring exertion.

In this case, a single rating will be assigned under Diagnostic Code 6833 which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96. 

The Board notes that the April 2016 examiner had not distinguished among results of pulmonary function testing relating to the service-connected asbestosis, from those pertaining to chronic obstructive pulmonary disease.  Accordingly, for purposes of this evaluation, the Board has given the Veteran the benefit of the doubt and attributed all pulmonary function testing results to his service-connected asbestosis. See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C. § 3.102 (2012).

Here, the overall evidence shows that the Veteran's asbestosis meets the criteria for an initial 30 percent disability rating.  Pulmonary function testing showed a DLCO of 63 percent predicted in August 2011; and a FVC of 76 percent predicted in April 2016.  Moreover, throughout the rating period, the Veteran reportedly had breathing troubles and required daily inhalation bronchodilator therapy.  Given the objective evidence of diminished diffusion capacity and mildly reduced FVC as noted by examiners, the Veteran's disability, in essence, meets the criteria for an initial 30 percent disability rating under the general rating formula for interstitial lung disease.  38 C.F.R. §§ 4.7, 4.21.

In this case, staged ratings, pursuant to Fenderson, supra, are not appropriate.  While the Veteran also has been diagnosed with chronic obstructive pulmonary disease, the evidence does not show that the overall severity of the Veteran's asbestosis meets or approximates the criteria for an initial disability rating in excess of 30 percent at any time.  There is no showing of a FVC of 50- to 64-percent predicted, or a DLCO (SB) of 40- to 55-percent predicted.  Exercise capacity testing had not been performed.  Hence, there is no basis for a disability evaluation in excess of 30 percent for the Veteran's asbestosis.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2012).

The Veteran has been found not to have cor pulmonale, and none of the pulmonary function testing results approximates the criteria for a 100 percent rating.  There have been no reports of pulmonary hypertension or outpatient oxygen therapy.  

Thus, the weight of the evidence supports the grant of an initial 30 percent, but no higher, disability rating.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2017).

III.  Earlier Effective Dates

The Veteran contends, in essence, that he is entitled to earlier effective dates for the awards of service connection and compensation for headaches and for asbestosis.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for disability of the eyes (poor vision) on October 28, 1957.  In a December 1957 decision, the RO denied service connection primarily because the evidence did not show that the condition was in any way aggravated by his brief period of active service; and the disability of the eyes was considered a constitutional or developmental abnormality, and not a disability under the law.  That decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

With regard to headaches, the Board notes that on March 14, 2002, the RO received the Veteran's claim for service connection.  In June 2002, the Veteran explained that he had several medical problems, which included headaches; and explained that he had poor vision and headaches in active service.  Further correspondence pertaining to the claim was submitted on July 5, 2002.  As noted above, service connection was ultimately established for headaches.  In a June 2016 rating decision, the RO assigned an effective date of July 5, 2002, for the award of service connection for headaches.  The Veteran appealed for an earlier effective date.  

The Board notes that, following the RO's December 1957 denial of service connection for disability of the eyes (poor vision), and prior to March 14, 2002-the date of receipt of the Veteran's claim-the Veteran had not submitted any communication indicating an intent to apply for service connection for headaches, which would constitute a pending claim.  38 C.F.R. § 3.155.  His earlier claim for service connection for disability of the eyes (poor vision) had been finally resolved, and the Veteran had not appealed the determination.  Hence, there is no pending claim prior to March 14, 2002, pursuant to which benefits could be granted.

Since the claim for service connection for headaches was received in 2002-i.e., more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, March 14, 2002.  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

With regard to asbestosis, the Board notes that, on February 9, 2010, the Veteran's wife indicated that the Veteran's lung had collapsed approximately two years after his separation from active service; and that she would appreciate any consideration of his claim.  On March 3, 2010, the Veteran first filed a claim for service connection, which included collapsed lung.  Also in March 2010, the Veteran explained that he was exposed to asbestos in active service, and that he now had breathing problems.  As noted above, service connection was ultimately established for asbestosis.  In a June 2016 rating decision, the RO assigned an effective date of March 3, 2010, for the award of service connection for asbestosis.  The Veteran appealed for an earlier effective date.
  
The Board notes that, prior to March 3, 2010-the date of receipt of the Veteran's claim-the Veteran had not submitted any communication indicating an intent to apply for service connection for asbestosis, which would constitute a pending claim.  38 C.F.R. § 3.155.  His wife's February 2010 correspondence was submitted neither by the Veteran nor by his representative.  Accordingly, there is no pending claim prior to March 3, 2010, pursuant to which benefits could be granted.

Since the claim for service connection for asbestosis was received more than one year following separation from service, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, March 3, 2010.

The effective dates of the awards of compensation for headaches and for asbestosis cannot precede the effective dates of the grants of service connection.

To the extent that the RO mistakenly assigned an effective date of July 5, 2002, the claim for an earlier effective date of March 14, 2002, is granted for the award of service connection and compensation for headaches.  Because the weight of the evidence is against the grant of an effective date earlier than March 14, 2002, reasonable doubt does not arise and the claim for an even earlier effective date is denied.

The weight of the evidence is against the grant of an effective date earlier than March 3, 2010, for the award of service connection and compensation for asbestosis.  Reasonable doubt does not arise, and the claim for an earlier effective date is denied.






	(CONTINUED ON NEXT PAGE)

ORDER

An initial 30 percent disability rating for migraine headaches is granted, subject to the regulations governing the award of monetary benefits.

An initial 30 percent disability rating for asbestosis is granted, subject to the regulations governing the award of monetary benefits.

An effective date of March 14, 2002, but no earlier, for the award of service connection and compensation for headaches is allowed, subject to the regulations governing the award of monetary benefits.

An effective date earlier than March 3, 2010, for the award of service connection and compensation for asbestosis is denied.  


REMAND

Records

In November 2017, the Veteran testified that he underwent a sleep study at a Durham VA facility in August 2011.  The report of this sleep study is relevant to the Veteran's claim, and should be associated with his claims file.

Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea, and has asserted that the claimed disability is secondary to his asbestosis.

Service treatment records do not reflect any findings or complaints of sleep problems or obstructive sleep apnea.

The post-service treatment records indicate that the Veteran underwent a sleep study in August 2011; and that a polysomnogram in May 2011 revealed findings of moderate sleep apnea with both obstructive and central characteristics.  VA records list obstructive sleep apnea as an active problem in January 2015.

The report of an April 2016 VA examination reflects that the Veteran has sleep disturbances, including insomnia; persistent daytime hypersomnolence; sleep apnea requiring the use of a CPAP machine; and sleep apnea causing chronic respiratory failure with carbon dioxide retention or cor pulmonale.

In November 2017, the Veteran's wife reported that the Veteran slept very well without snoring in 1955; and reported that she first noticed his snoring in 1959.  She reported that the Veteran now slept elevated and gasped for breath, and that he slept with a CPAP machine and had insomnia. 

In November 2017, the Veteran testified that the snoring started during the time he was in the Navy; and that he sometimes lost his breath.  He testified that he was diagnosed with sleep apnea in 2011, and that he used a CPAP machine nightly.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current obstructive sleep apnea that either had its onset during service or is related to his active service, or is proximately due to or aggravated by his service-connected asbestosis.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA sleep study report, dated in August 2011; and associate it with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of sleep apnea; and the likely etiology of each disease or injury.  The examiner is requested to determine: 

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea either had its onset in active service or is otherwise related to active service.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected asbestosis (1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current sleep apnea.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected asbestosis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner determines that opinions cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that opinions cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include this REMAND, must be made available to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or VA's Appeals Management Office (AMO).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


